     Case 2:20-cr-00229-DSF Document 70 Filed 07/26/21 Page 1 of 3 Page ID #:423



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     VALERIE L. MAKAREWICZ (Cal. Bar No. 229637)
4    JAMES C. HUGHES (Cal. Bar No. 263878)
     Assistant United States Attorneys
5    Major Frauds Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-0756/2579
          Facsimile: (213) 894-6265
8         E-mail:     Valerie.makarewicz@usdoj.gov
                      James.Hughes2@usdoj.gov
9
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,               No. 2:20-cr-00229-DSF

15             Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
                                             FINDINGS REGARDING EXCLUDABLE TIME
16                   v.                      PURSUANT TO SPEEDY TRIAL ACT

17   KEITH LAWRENCE MIDDLEBROOK,             TRIAL DATE: 12-14-2021

18                          Defendant.       Pretrial Hearing: 11-15-2021

19

20
          The Court has read and considered the Stipulation Regarding
21
     Request for (1) Continuance of Trial Date and (2) Findings of
22
     Excludable Time Pursuant to the Speedy Trial Act, filed by the
23
     parties in this matter on July 23, 2021.        The Court hereby finds that
24
     the Stipulation, which this Court incorporates by reference into this
25
     Order, demonstrates facts that support a continuance of the trial
26
     date in this matter, and provides good cause for a finding of
27
     excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
28
     Case 2:20-cr-00229-DSF Document 70 Filed 07/26/21 Page 2 of 3 Page ID #:424



1         The Court further finds that: (i) the ends of justice served by

2    the continuance outweigh the best interest of the public and

3    defendant in a speedy trial; (ii) failure to grant the continuance

4    would be likely to make a continuation of the proceeding impossible,

5    or result in a miscarriage of justice; and (iii) failure to grant the

6    continuance would unreasonably deny defendant continuity of counsel

7    and would deny defense counsel the reasonable time necessary for

8    effective preparation, taking into account the exercise of due

9    diligence.
10        THEREFORE, FOR GOOD CAUSE SHOWN:
11        1.     The trial in this matter is continued from September 21,
12   2021 to December 14, 2021. The pretrial conference is continued to
13   November 15, 2021 at 8:30 a.m.
14        2.     The time period of September 21, 2021 to December 14, 2021,
15   inclusive, is excluded in computing the time within which the trial
16   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),
17   and (h)(7)(B)(iv).
18        3.     Defendant shall appear in Courtroom 7D of the Federal

19   Courthouse, 350 West 1st Street, Los Angeles, California on December

20   14 at 8:30 a.m.

21        4.     Nothing in this Order shall preclude a finding that other

22   provisions of the Speedy Trial Act dictate that additional time

23   periods are excluded from the period within which trial must

24   commence.    Moreover, the same provisions and/or other provisions of

25   the Speedy Trial Act may in the future authorize the exclusion of

26

27

28

                                          2
     Case 2:20-cr-00229-DSF Document 70 Filed 07/26/21 Page 3 of 3 Page ID #:425



1    additional time periods from the period within which trial must

2    commence.
3
          IT IS SO ORDERED.
4     DATED:   July 26, 2021
5
                                       Honorable Dale S. Fischer
6                                      UNITED STATES DISTRICT JUDGE
7
     Presented by:
8
         /s/
9    JAMES C. HUGHES
     Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
